DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 32-33, 40-41, and 47-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.
Examiner Note
Examiner reviewed numbered claims 26-50 presented have been previously presented with no new scope in 06/21/2019 which were overlooked by Examiner, as such the concepts and language are similar in the independent claims. The examination will reflect that there has been a renumbering of the previously numbered claims 1-25 to claims 26-50. Examiner has processed a second Non-Final.
Response to Amendment
This action is in response to the communications and remarks filed on 05/27/2021. Claims 26-50 have been examined and are pending.
Response to Arguments
	
Acknowledgement of Applicant's response to obviousness-type double patenting and is further noted as set forth in the Non-Final Office Action mailed 05/27/2021. However, the terminal disclaimer also applies to unrejected claims as the scope is the 
Applicants’ arguments in the instant Amendment, filed on 05/27/2021, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: “The Office Action rejects Claims 1-2, 10-13, 18-19, 20, and 25 under 35 U.S.C. § 102(a)(2) as being anticipated by U.S. Patent No. 9,465,582 B1 issued to Whelan et al. (hereinafter “Whelan”). Applicant respectfully traverses these rejections for the reasons set forth below.
		As stated previously, Applicant respectfully submits that these claims are cancelled and claims 26-50 have been added. As such, the Office Action fails to address the limitations of the new claims.
		Furthermore, independent claim 26, recites the following, among other things:
		obtaining astronomical data from an observed astronomical event; seeding a pseudorandom generator based on the astronomical data, wherein the pseudorandom generator includes a compact source code in a computer programming language;
		after seeding the pseudorandom generator, obtaining an output from the pseudorandom generator;
		generating a parameter for a cryptographic function by operation of one or more data processors using the output from the pseudorandom generator;
		encrypting data using the cryptographic function; and transmitting the encrypted data
		In particular, the pseudorandom generator includes a compact source code in a computer programming language. A pseudorandom output is generated by the pseudorandom generator that is seeded based on astronomical data from an observed astronomical event. The pseudorandom output is used to generate a parameter for a cryptographic function that is used to encrypt the data. Whelan has not been shown to disclose these features.
For example, Whelan states the following:
		FIG. 10 is a diagram of a fourth embodiment the disclosed spot beam based authentication system 1000 employing the disclosed significant random number generator, in accordance with at least one embodiment of the present disclosure. In this figure, a sensor on the satellite 310 senses a physical phenomenon. The sensor then outputs a value for the physical phenomenon. The value of the physical phenomenon is input into a pseudorandom number generator (PRNG) that is located on the satellite 310. The PRNG on the satellite 310 uses the value of the physical phenomenon as a seed to generate a sequence of random numbers. A transmitter on the satellite 310 transmits the sequence of random numbers in a spot beam 330 to a first receiver 320A associated with a first claimant. The transmitter also transmits the value of the physical phenomenon to a computing device 440. 
		In any case, accompanying the initial-security key may include some shared liveness information (as previously defined). In this application, the liveness information is provided through a satellite spot beam and may include such parameters for use in authentication as a timestamp and pseudo-random number (PRN). 
		The use of the shared liveness information may be used in the derivation allowing for different security keys to be used every time the initiating device authenticates itself to the peer device. This prevents a potential rogue eavesdropper from initiating a statistical attack every time the initiating device is authenticated, adding newly intercepted messages to its analysis of messages intercepted during the initiating device's previous sessions. The liveness information and the initial-security key may then be passed as inputs to a determinative function. As used herein the term “determinative” refers to a function for which the outputs of the function are completely determined by the inputs. This determinative function may be run separately on the initiating device and on the peer device. If these two devices were to produce different outputs when they ran the determinative function, then the security keys derived from the function would not match, the device could not be authenticated, and thus could not be used for intercommunication. 
	In summary, the above-cited portions of Whelan describe that a pseudorandom number generator on a satellite uses a value of the physical phenomenon as input to generate a sequence of random numbers. The satellite sends the sequence of random numbers and the value of the physical phenomenon to devices for authentication. As an initial matter, the Office Action fails to cite any passages in Whelan disclosing that the pseudorandom number generator includes a compact source code in a computer programming language. Furthermore, the Office Action fails to cite any passages in Whelan disclosing that the output from the pseudorandom generator is used to generate a parameter for a cryptographic function used for encryption. In contrast, the cited portions of Whelan merely discuss authentication.
	For at least these reasons, Applicant respectfully requests allowance of independent claim 26 and its dependents. For similar reasons, Applicant respectfully requests allowance of independent claims 37 and 45 and their dependents.” 
The Examiner disagrees with the Applicant. The Examiner respectfully submits that Whelan does appear to disclose “generating a parameter for a cryptographic function based...from the output from the pseudorandom generator.” Whalen describes a spacecraft the senses physical phenomena occurring in space where inputs from sensor outputs a value for at least on physical phenomenon. [Col 2, lines 8-34]. More importantly, as stated in the specification two communicating users communicate securely using the same  different outputs are produced when they ran the determinative function and the security keys derived from the function would not match; Whelan presents a combined encryption and authentication approach: Pseudo-random function (PRF) and Transport Level Security (TLS) are examples of determinative functions that can be used to derive a new set of transient session security keys to reduce or minimize leakage of security key information. [Col 9, lines 55-67 and Col 10, lines 49-67]. Hence, the liveness information for the data expansion process may be a known random value 
Applicant’s arguments: “The Office Action rejects Claims 3-6, 14, and 21 under 35 U.S.C. § 103(a) as being unpatentable over U.S. Patent No. 9,465,582B1 issued to Whelan et al. (hereinafter “Whelan”) in view of U.S. Publication No. 2006/0235917 A1 issued to Manber et al. (hereinafter “Manber”). The Office Action rejects Claims 9, 17, and 24 under 35 U.S.C. § 103(a) as being unpatentable over Whelan in view of U.S. Publication No. 2009/0074179 Al issued to Futa et al. (hereinafter “Futa”). Applicant respectfully traverses these rejections. As stated previously, Applicant respectfully submits that these claims are cancelled. Accordingly, Applicant requests the rejection be withdrawn.”
The Examiner disagrees with the Applicants. The Examiner respectfully submits that while these claims have been renumbered the claim limitations presented; there does not appear to be any substantial change in scope. Additionally, examination will reflect that there has been a renumbering of the previously numbered claims 1-25 to claims 26-50. Examiner has processed a second Non-Final. Therefore, Futa will be maintained as there are no other arguments presented with respect to either Manber or Futa.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 26-30, 32-34, 37-41, and 45-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 12 of U.S. Patent No. 10,944,751; claims 1-10, 12-15, and 17-22 of U.S. Patent No.10, 361, 844; claims 1, 3, 5, 7, 9-10, 13, and 15-17 of U.S. Patent No. 10, 079, 675; and claims 1-2, 4, 6-8, 10-13, and 15-16 of U.S. Patent No.10,375, 070. Although the claims at issue are not identical, they are not patentably distinct from each other because the source code accessed to see a PRF in order to generate a parameter for a cryptographic function in claims 1-10, 12-15, and 17-22; 1, 3, 5, 7, 9-10, 13, and 15-17; and 1-2, 4, 6-8, 10-13, and 15-16  is conceptually similar whether it applies to firmware updates or not.

Instant Application
16/449288
US Patent
10,944,751 B2
US Patent
10361844 B2
US Patent
10079675 B2
US Patent
10375070 B2
Claim 26

1.    A cryptography method comprising:
obtaining astronomical data from an observed astronomical event; 
seeding a pseudorandom generator based on the astronomical data, wherein the pseudorandom generator includes a compact source code in a computer programming language; 
after seeding the pseudorandom generator, obtaining an output from the pseudorandom generator; and

generating a parameter for a cryptographic function by operation of one or more data processors, the parameter being generated from the output from the pseudorandom generator.

Claim 37
37. (Previously Presented) A computing system comprising one or more hardware data processors configured to perform operations comprising: obtaining astronomical data from an 



Claim 45
(Previously Presented) A non-transitory computer-readable 

obtaining astronomical data from an observed astronomical event; seeding a pseudorandom generator based on the astronomical data, wherein the pseudorandom generator includes a compact source code in a computer programming language;

after seeding the pseudorandom generator, obtaining an output from the pseudorandom generator;

generating a parameter for a cryptographic function by operation of one or more data processors 



1. A cryptography method comprising: 

accessing a source code that defines seed information and a pseudorandom function, wherein the source code comprises a programming language that assembles or compiles into a machine language 

generating a parameter for a cryptographic function wherein the parameter comprises a constant for the cryptographic function, the parameter is generated from the seed information and the pseudorandom function, and the parameter is a number that has a larger size in memory than the source code that defines the seed information and the pseudorandom function; 

encrypting data using the generated parameter and the 

transmitting the encrypted data.



Claim 7
7. A computing system comprising: memory storing a source code that defines seed information and a pseudorandom function, wherein the source code comprises a programming language that assembles or compiles into a machine language executable by one or more data processors, the source code has a complexity lower than a predefined threshold, the complexity measured based on a code length of the source code; and the one or more data processors configured to: generate, from the seed information and the pseudorandom 
Claim 12
12. (Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by a data processing apparatus, cause the data processing apparatus to perform operations comprising: accessing a 



1. A cryptography method comprising:

obtaining astronomical data from an observed astronomical event;

seeding a pseudorandom generator based on the astronomical data, wherein the pseudorandom generator includes a 

after seeding the pseudorandom generator, obtaining an output from the pseudorandom generator;

generating a parameter for a cryptographic function by operation of one or more data processors using the output from the pseudorandom generator, wherein generating the parameter for the cryptographic function using the output from the pseudorandom generator comprises generating a constant of an elliptic curve function using the output from the pseudorandom generator, and wherein the generated parameter for a cryptographic function has a larger size in 

encrypting data using the cryptographic function; and

transmitting the encrypted data.


Claim 11
11. A computing system comprising one or more hardware data processors configured to perform operations comprising:
obtaining astronomical data from an observed astronomical event;
seeding a pseudorandom generator based on the astronomical data, wherein the pseudorandom generator includes a compact source code in a computer programming language;
after seeding the pseudorandom generator, obtaining an output from 
generating a parameter for a cryptographic function by operation of one or more data processors using the output from the pseudorandom generator, wherein generating the parameter for the cryptographic function using the output from the pseudorandom generator comprises generating a constant of an elliptic curve function using the output from the pseudorandom generator, and wherein the generated parameter for a cryptographic function has a larger size in memory than the compact source code of the pseudorandom function;
encrypting data using the cryptographic function; and
transmitting the encrypted data.

Claim 18

18. A non-transitory computer-readable medium storing instructions that, when executed by a data processing apparatus, cause the data processing apparatus to perform operations comprising:
obtaining astronomical data from an observed astronomical event;
seeding a pseudorandom generator based on the astronomical data, wherein the pseudorandom generator includes a compact source code in a computer programming language;
after seeding the pseudorandom generator, obtaining an output from the pseudorandom generator;
generating a parameter for a cryptographic function by 
encrypting data using the cryptographic function; and
transmitting the encrypted data.





1. A cryptography method comprising:

obtaining, by operation of one or more processors, a solution to a puzzle, wherein the solution to the puzzle is obtained by performing an iterative process that includes two or more iterations, wherein each 

generating a puzzle solution for the iteration by applying a puzzle function to a puzzle input for the iteration, wherein the puzzle input comprises an output product of a de-sparser function; and 

applying the puzzle function to the puzzle input for the iteration comprises seeding the puzzle function with the output product of the de-sparser function for the iteration, wherein the de-sparser function comprises a pseudorandom function that takes one input;

seeding a pseudorandom generator based on the puzzle solution for the iteration; and

after seeding the pseudorandom generator, obtaining an output from the pseudorandom generator for the iteration;

wherein a puzzle input for at least one iteration is based on an output from the pseudorandom generator for a prior iteration of the iterative process; and

generating a parameter for a cryptographic function by operation of one or more data processors, the parameter being generated from an output from the pseudorandom generator for a last iteration of the iterative process.


Claim 7

7. A computing system comprising:
a memory; and
one or more hardware data processors configured to perform operations comprising:
obtaining a solution to a 
generating a puzzle solution for the iteration by applying a puzzle function to a puzzle input for the iteration, wherein the puzzle input comprises an output product of a de-sparser function; and applying the puzzle function to the puzzle input for the iteration comprises seeding the puzzle function with the output product of the de-sparser function for the iteration, wherein the de-sparser function comprises a pseudorandom function that takes one input;

after seeding the pseudorandom generator, obtaining an output from the pseudorandom generator for the iteration;
wherein a puzzle input for at least one iteration is based on an output from the pseudorandom generator for a prior iteration of the iterative process; and
generating a parameter for a cryptographic function, the parameter being generated from an output from the pseudorandom generator for a last iteration of the iterative process.


Claim 13

13. A non-transitory computer-
obtaining, by operation of one or more processors, a solution to a puzzle, wherein the solution to the puzzle is obtained by performing an iterative process that includes two or more iterations, wherein each iteration comprises:
generating a puzzle solution for the iteration by applying a puzzle function to a puzzle input for the iteration, wherein the puzzle input comprises an output product of a de-sparser function; and applying the puzzle function to the 
seeding a pseudorandom generator based on the puzzle solution for the iteration; and
after seeding the pseudorandom generator, obtaining an output from the pseudorandom generator for the iteration;
wherein a puzzle input for at least one iteration is based on an output from the pseudorandom generator for a prior iteration of the iterative process; and
generating a parameter for 



1. A cryptography method comprising:

accessing a source code that defines seed information and a pseudorandom function, wherein the source code comprises a programming language that assembles or compiles into a machine language 

generating a parameter for a cryptographic function by operation of the one or more data processors, wherein the cryptographic function comprises an elliptic curve function, the parameter comprises a constant for the elliptic curve function, the parameter is generated from the seed information and the pseudorandom function, and the parameter is a number that has a larger size in memory than the source code that defines the seed information and the 

encrypting data using the generated parameter and the cryptographic function; and

transmitting the encrypted data.
Claim 7

7. A computing system comprising:
memory storing a source code that defines seed information and a pseudorandom function, wherein the source code comprises a programming language that assembles or compiles into a machine language executable by one or more data processors, the source code has a complexity lower than a predefined threshold, the complexity measured based on a code length of the source code; and
the one or more data 
generate, from the seed information and the pseudorandom function, a parameter for a cryptographic function, wherein the cryptographic function comprises an elliptic curve function, the parameter comprises a constant for the elliptic curve function, the parameter is a number that has a larger size in memory than the source code that defines the seed information and the pseudorandom function;
encrypt data using the generated parameter and the cryptographic function; and
transmit the encrypted data.

Claim 12
12. A non-transitory computer-readable medium storing instructions that, when 
accessing a source code that defines seed information and a pseudorandom function, wherein the source code comprises a programming language that assembles or compiles into a machine language executable by one or more data processors, the source code has a complexity lower than a predefined threshold, the complexity measured based on a code length of the source code;
generating a parameter for a cryptographic function by operation of the one or more data processors, wherein the cryptographic function comprises an 
encrypting data using the generated parameter and the cryptographic function; and
transmitting the encrypted data.






Claim 2
2. The method of claim 1, wherein the observed astronomical event comprises an event that is globally observable and globally verifiable.
Claim 12
12. The system of claim 11, wherein the observed astronomical event comprises an event that is globally observable and globally verifiable.

Claim 3
3. The method of claim 1, wherein the cryptographic function comprises an elliptic curve function, and the parameter comprises a constant for the elliptic curve function.

Claim 9
9. The system of claim 7, wherein the cryptographic function comprises an elliptic curve function, and the parameter comprises a constant for the elliptic curve function.

Claim 15

15. The computer-readable claim 13, wherein the cryptographic function comprises an elliptic curve function, and the parameter comprises a constant for the elliptic curve function.

2. The method of claim 1, wherein generating the parameter comprises deriving the parameter from one or more outputs produced by operating the pseudorandom function seeded by the seed information.
Claim 8
8. The system of claim 7, wherein generating the parameter comprises deriving the parameter from one or more outputs produced by operating the pseudorandom function seeded by the 
Claim 13
13. The computer-readable medium of claim 12, wherein generating the parameter comprises deriving the parameter from one or more outputs produced by operating the pseudorandom function seeded by the seed information.


27. (Previously Presented) The method of claim 26, wherein the observed astronomical event comprises an event that is globally observable and globally verifiable on an extraterrestrial planet.

Claim 38

38.    (Previously Presented) The system of claim 37, wherein the observed astronomical event comprises an event that is 

Claim 29
29.    (Previously Presented) The method of claim 26, wherein the observed astronomical event comprises a supernova, and obtaining the astronomical data comprises computing the astronomical data based on an attribute of the supernova.



Claim 39
39.    (Previously Presented) The system of claim 38, wherein the observed astronomical event comprises at least one of a sunspot, a supernova, a meteoroid discovery, or an event on an extraterrestrial planet.



Claim 46
46.    (Previously Presented) 


Claim 29
29.    (Previously Presented) The method of claim 26, wherein the observed astronomical event comprises a supernova, and obtaining the astronomical data comprises computing the astronomical data based on an attribute of the supernova.


Claim 39

39.    (Previously Presented) The system of claim 38, wherein the observed astronomical event comprises at least one of a sunspot, a supernova, 




23. The method of claim 20, further comprising using the parameter to perform cryptographic operations according to a cryptographic communication protocol.

Claim 29
29. The system of claim 26, further comprising a terminal configured to use the parameter in a cryptographic communication protocol.

Claim 34



3. The method of claim 1, wherein the observed astronomical event comprises a sunspot, and obtaining the astronomical data comprises computing the astronomical data based on an attribute of the sunspot.

Claim 13
13. The system of claim 12, wherein the observed astronomical event comprises at least one of a sunspot, a supernova, a meteoroid 
Claim 19
19. The computer-readable medium of claim 18, wherein the observed astronomical event comprises at least one of a sunspot, a supernova, a meteoroid discovery, or an event on an extraterrestrial planet.


5. The method of claim 1, further comprising using the parameter to perform cryptographic operations according to a cryptographic communication protocol.


Claim 12

12. The system of claim 7, further comprising a terminal configured to use the parameter in a cryptographic communication protocol.



Claim 16
16. The computer-readable medium of claim 13, the operations further comprising using the parameter to perform cryptographic operations according to a cryptographic communication protocol.



4. The method of claim 1, further comprising using the parameter to perform cryptographic operations according to a cryptographic communication protocol.

Claim 10

10. The system of claim 7, further comprising a terminal configured to use the parameter in a cryptographic communication protocol.




15. The computer-readable medium of claim 12, the operations further comprising using the parameter in a cryptographic communication protocol.

30.    (Previously Presented) The method of claim 26, wherein the observed astronomical event comprises a meteoroid discovery, and obtaining the astronomical data comprises computing the astronomical data based on an attribute of a meteoroid.



Claim 39
39.    (Previously Presented) The system of claim 38, wherein the observed astronomical event comprises at least one of a sunspot, a supernova, a meteoroid discovery, or an event on an extraterrestrial planet.



Claim 46
46.    (Previously Presented) The computer-

21. The method of claim 20, wherein generating the parameter comprises deriving the parameter from one or more outputs produced by operating the pseudorandom function seeded by the seed information.

Claim 27

27. The system of claim 26, wherein generating the parameter comprises deriving the parameter from one or more outputs produced by operating the pseudorandom function seeded by the seed information.

Claim 32
32. The computer-readable medium of claim 31, wherein 


4. The method of claim 1, wherein the observed astronomical event comprises a supernova, and obtaining the astronomical data comprises computing the astronomical data based on an attribute of the supernova.
Claim 13
13. The system of claim 12, wherein the observed astronomical event comprises at least one of a sunspot, a supernova, a meteoroid discovery, or an event on an extraterrestrial planet.
Claim 19
19. The computer-readable medium of claim 18, wherein the observed astronomical event comprises at least one of a 


10. The system of claim 7, the operations comprising generating a full set of parameters for the cryptographic function from the output from the pseudorandom generator.

Claim 17

17. The computer-readable medium of claim 13, the operations comprising generating a full set of parameters for the cryptographic function from the output from the pseudorandom generator.



Claim 5
5. The method of claim 1, wherein the observed astronomical event comprises a meteoroid discovery, and obtaining the astronomical data comprises computing the astronomical data based on an attribute of a meteoroid.
Claim 13
13. The system of claim 12, wherein the observed astronomical event comprises at least one of a sunspot, a supernova, a meteoroid discovery, or an event on an extraterrestrial planet.
Claim 19
19. The computer-readable 




Claim 6
6. The method of claim 1, wherein the observed astronomical event comprises an event on an extraterrestrial planet, and obtaining the astronomical data comprises computing the astronomical data based on an attribute of the event.
Claim 13
13. The system of claim 12, wherein the observed astronomical event comprises at least one of a sunspot, a supernova, a meteoroid discovery, or an event on an extraterrestrial planet.
Claim 19
19. The computer-readable 


Claim 32
32.    (Previously Presented) The method of claim 26, comprising generating a customized set of parameters for the cryptographic function, wherein the customized set of parameters are based on the astronomical data and a user-selected input value.


Claim 40
40.    (Previously Presented) The system of claim 37, the operations comprising generating a customized set of parameters for the cryptographic function, wherein the customized set of parameters 


Claim 47
47.    (Previously Presented) The computer-readable medium of claim 45, the operations comprising generating a customized set of parameters for the cryptographic function, wherein the customized set of parameters are based on the astronomical data and a user-selected input value.

Claim 7
7. The method of claim 1, comprising generating a customized set of parameters for the cryptographic function, wherein the customized set of parameters are based on the astronomical data and a user-selected input value.
Claim 14
14. The system of claim 11, the operations comprising generating a customized set of parameters for the cryptographic function, wherein the customized set of parameters are based on the astronomical data and a user-selected input value.
Claim 20





Claim 8
8. The method of claim 7, wherein the observed astronomical event and the pseudorandom generator are specified by a cryptosystem protocol, and the cryptosystem protocol permits a range of values for the user-selected input value.

Claim 15

Claim 21
21. The computer-readable medium of claim 20, wherein the observed astronomical event and the pseudorandom generator are specified by a cryptosystem protocol, and the cryptosystem protocol permits a range of values for the user-selected input value.




Claim 10
10. The method of claim 1, comprising generating a full set of parameters for the cryptographic function from the output from the 
Claim 17
17. The system of claim 11, the operations comprising generating a full set of parameters for the cryptographic function from the output from the pseudorandom generator.
Claim 22
22. The computer-readable medium of claim 18, the operations comprising generating a full set of parameters for the cryptographic function from the output from the pseudorandom generator.


Claim 33
33.    (Previously Presented) The method of claim 32, wherein the observed astronomical event and the pseudorandom generator are specified by a cryptosystem protocol, and the cryptosystem protocol permits a range of values for the 

Claim 41
41.    (Previously Presented) The system of claim 40, wherein the observed astronomical event and the pseudorandom generator are specified by a cryptosystem protocol, and the cryptosystem protocol permits a range of values for the user-selected input value.

Claim 48
48.    (Previously Presented) The computer-readable medium of claim 47, wherein the observed astronomical event and the pseudorandom generator are specified by a cryptosystem protocol, and the cryptosystem protocol permits a range of values for the user-selected input value.

Claim 23
23. The method of claim 20, further comprising using the parameter to perform cryptographic operations according to a cryptographic communication protocol.

Claim 29
29. The system of claim 26, the parameter in a cryptographic communication protocol.

Claim 34
34. The computer-readable medium of claim 31, the operations further comprising using the parameter in a cryptographic communication protocol.

Claim 4
4. The method of claim 1, further comprising using the parameter to perform cryptographic operations according to a cryptographic communication protocol.

Claim 10
10. The system of claim 7, further the parameter in a cryptographic communication protocol.


Claim 15
15. The computer-readable medium of claim 12, the operations further comprising using the parameter in a cryptographic communication protocol.




Claim 21
21. The method of claim 20, wherein generating the 


Claim 27
27. The system of claim 26, wherein generating the parameter comprises deriving the parameter from one or more outputs produced by operating the pseudorandom function seeded by the seed information.


Claim 32
32. The computer-readable medium of claim 31, wherein generating the parameter comprises deriving the parameter from one or more outputs produced by operating the pseudorandom function seeded by the .






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-27, 36-37, 44-45 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Whelan et al, hereinafter (“Whelan”), US Patent (9,465,582 B1), in view of Merrill, US PG Publication (2008/0175377 A1).

obtaining astronomical data from an observed astronomical event; [Whelan et al 9465582 B1, Col 21, lines 4-9: Authentication system 1000 employs a disclosed significant random number generator. A sensor on satellite 310 senses a physical phenomenon; sensor output a value (astronomical data) for a physical phenomenon (an observed astronomical event)]
seeding a pseudorandom generator based on the astronomical data, [Whelan et al 9465582 B1, Col 21, lines 20-22: A pseudo-random number generator (PRNG) (a pseudorandom generator) contained in computing device 440 uses the value (the astronomical data) of physical phenomenon received from the satellite 310 as a seed to generate a sequence of random numbers] 
after seeding the pseudorandom generator, obtaining an output from the pseudorandom generator; [Whelan et al 9465582 B1, Col 21, lines 21-25: The PRNG (the pseudorandom generator) contained in the computing device 440 uses the value of the physical phenomenon it received from the satellite 310 as a seed to generate a sequence of random numbers (an output from the pseudorandom generator)] and 
Whelan, Col 9, lines 35-36: Liveness information (a parameter for a cryptographic function) is provided through a satellite spot beam and may include such parameters for use in authentication as a timestamp and pseudo-random number (PRN), used for device authentication. Col 9, lines 36-39, 44-45, 55-56 and 60-62: where the shared liveness information may be passed and used in derivation for different security keys and determinative functions (i.e. irreversible functions, hashes; and pseudo-random function (PRF) (a cryptographic function))]
encrypting data using the cryptographic function; [Whelan, Col 23, lines 15-27: the sequence of random numbers as a key from the pseudo-random number generator (PRNG), encrypts the certified time stamp 1450] and 
transmitting the encrypted data. [Whelan, Col 23, lines 25-28: after certified time stamp is encrypted, it is released to public over a host network 1460]
While Whelan teaches cryptographic function [Whelan, Col 9, lines 36-39, 44-45, 55-56 and 60-62: determinative functions (i.e. irreversible functions, hashes; and pseudo-random function (PRF)]; however, Whelan fails to explicitly teach but Merrill teaches wherein the pseudorandom generator includes a compact source code in a computer programming language; [Merrill, ¶0046: a random sequence of bytes taken from image 210 may be used to seed a pseudo random number (PRN) generator of a cryptographic engine. Any random or pre-determined selection of bits from the image may be used to seed the PRN engine; from a file representation of image 210 as the seed. ¶0096 and 0100: Figs. 1, 3, and 14-16 describe various example of functionality implemented using object oriented design, using any one of a number of programming languages (i.e. C, C++, C#, JAVA, Perl, Python, Flash)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a significant random number generator of Whelan before him or her by including the teachings of methods and Systems for Digital Authentication Using Digitally Signed Images of Merrill. The motivation would have been would have been obvious to try a system that implements the various cryptographic methods using a compact programming language source code like C and others [Merrill, ¶0100].
Regarding amended claims 27 and 38, the combination of Whelan and Merrill teach claim 26 as described above.
Whelan teaches wherein the observed astronomical event comprises an event that is globally observable and globally verifiable on extraterrestrial planet. [Whelan, Col 9, lines 23-29: disclosed RNG 100 in accordance with at least one embodiment discloses as sensor 110 located on a spacecraft (S/C) (not shown) that senses a particular type of physical phenomenon (on extraterrestrial planet) over a duration of time]


Whelan teaches comprising generating a full set of parameters for the cryptographic function from the output from the pseudorandom generator. [Whelan, Col 10, lines 30-36: embodiment for spot beam based authentication where the PRF takes as inputs the expanded initial-security key, a label, and liveness information (a full set of parameters for the cryptographic function)

Claims 28-31, 39, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Whelan et al, hereinafter (“Whelan”), US Patent (9,465,582 B1), in view of Merrill, US PG Publication (2008/0175377 A1), in view of Manber et al., hereinafter (“Manber”), US PG Publication (2006/0235917 A1) was submitted in 08/13/2019.

Regarding claim 28, the combination of Whelan and Merrill teach claim 26 as described above.
However, the combination of Whelan and Merrill fail to explicitly teach but Manber teaches wherein the observed astronomical event comprises a sunspot, and obtaining the astronomical data comprises computing the astronomical data based on an attribute of the sunspot. [Manber, Fig. 1 and ¶0122: other events (an attribute of the sunspot); other events can include: electromagnetic or other signals generated by random astronomical events, such as cosmic rays, solar wind or eruptions, supernova explosions and other events. Examiner interprets an astronomical event to be broad in context and therefore, sunspot will be part of the phenomenon]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Whelan and Merrill before him or her by including the teachings of generating random numbers from astronomical events of Manber. The motivation would have been would have been obvious to try attributes of a sunspot event can observed and captured as astronomical event to be part of part of cryptography applications of random number production [Manber, ¶0111 and 0122].

Regarding claim 29, the combination of Whelan and Merrill teach claim 26 as described above.
However, the combination of Whelan and Merrill fail to explicitly teach but Manber teaches wherein the observed astronomical event comprises a supernova, and obtaining the astronomical data comprises computing the astronomical data based on an attribute of the supernova. [Manber, Fig. 1 and ¶0122: Detector 110 detects electromagnetic or other signals generated by random astronomical events, such as cosmic rays, solar wind or eruptions, supernova explosions (supernova) and other events]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Whelan and Merrill before him or her by including the teachings of generating random 

Regarding claim 30, the combination of Whelan and Merrill teach claim 26 as described above.
However, the combination of Whelan and Merrill fails to explicitly teach but Manber teaches wherein the observed astronomical event comprises a meteoroid discovery, and obtaining the astronomical data comprises computing the astronomical data based on an attribute of the meteoroid. [Manber, Fig. 1 and ¶0122: other events (meteoroid discovery). Examiner interprets an astronomical event to be broad in context and therefore, attribute of meteoroid discovery will be part of the phenomenon]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Whelan and Merrill before him or her by including the teachings of generating random numbers from astronomical events of Manber. The motivation would have been would have been obvious to try attributes of other (astronomical) events, like meteors, can observed and captured as astronomical event to be part of part of cryptography applications of random number production [Manber, ¶0102, 0111 and 0122].


However, the combination of Whelan and Merrill fail to explicitly teach but Manber teaches wherein the observed astronomical event comprises an event on an extraterrestrial planet, and obtaining the astronomical data comprises computing the astronomical data based on an attribute of the event. [Manber, see ¶¶0019 and 00084: device for detecting signals (astronomical data) from astronomical events (observed astronomical event) Fig. 1 and ¶0122 and claim 15: ocean waves, turbulence in Earth’s atmosphere (extraterrestrial planet), or cloud motions (event) as view from Earth]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Whelan and Merrill before him or her by including the teachings of generating random numbers from astronomical events of Manber. The motivation would have been would have been obvious to try attributes of other (astronomical) events, like planet’s atmospheric conditions, can observed and captured as astronomical event to be part of part of cryptography applications of random number production [Manber, ¶0102, 0111 and 0122].

Regarding claim 39 and 46, the combination of Whelan and Merrill teach  claim 38 as described above.
a supernova, a meteoroid discovery, or an event on an extraterrestrial planet. [See Manber, Fig. 1 and ¶0122: Detector 110 detects electromagnetic or other signals generated by random astronomical events, such as cosmic rays, solar wind or eruptions, supernova explosions (supernova) and other events]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Whelan and Merrill before him or her by including the teachings of generating random numbers from astronomical events of Manber. The motivation would have been would have been obvious to try attributes of a supernova explosion can observed and captured as astronomical event to be part of part of cryptography applications of random number production [Manber, ¶0111 and 0122].
 
 Claims 34 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Whelan et al, hereinafter (“Whelan”), US Patent (9,465,582 B1), in view of Merrill, US PG Publication (2008/0175377 A1), in view of Futa et al, hereinafter (“Futa”), US PG Publication (2009/0074179 A1)
Regarding claims 34 and 42, the combination of Whelan and Merrill teach claim 26 as described above.
However, the combination of Whelan and Merrill fail to explicitly teach but Futa teaches wherein the cryptographic function comprises an elliptic curve function, and the parameter comprises a constant for the elliptic curve function using the output from the ¶0560:  Present invention is an elliptic curve calculation apparatus that executes scalar multiplication of an elliptic curve (an elliptic curve function using the output from the pseudorandom generator) with respect to pre-given secret information and an input point on the elliptic curve...scalar multiple calculation unit controls such that a value that is a total number of times the elliptic curve adding unit and the elliptic curve doubling unit is a constant number (a constant for the elliptic curve function)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Whelan and Merrill before him or her by including the teachings of information security device and elliptic curve operating device of Futa. The motivation would have been obvious to try an elliptic curve calculation apparatus to perform an elliptic cryptographic function [Futa, ¶560].

Claims 35, 43, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Whelan et al, hereinafter (“Whelan”), US Patent (9,465,582 B1), in view of Merrill, US PG Publication (2008/0175377 A1), in view of Futa et al, hereinafter (“Futa”), US PG Publication (2009/0074179 A1), in view of Grinchuk et al, hereinafter (“Grinchuk”), US PG Publication (20080130873 A1).

Regarding claims 35 and 43, the combination of Whelan, Merrill, and Futa teach claim 34 as described above.
¶¶0013, 0020, 0026-0030 and 0038: a built-in microcontroller 12 with a library of subprograms in an assembly-like microprogramming language can handle/process sufficiently large prime numbers (i.e. p, q, n, etc.) or large sized primitives used for elliptic curve cryptography (ECC) or hyperelliptic curve cryptography (HECC) operations over Zp; where no more than 2 kilobytes of memory is to be accessed. An ECC engine that consists of nine 1-port read/write memory banks containing 64 32-bit words each for storing parameter, input/output and auxiliary (internal) registers]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Whelan, Merrill, and Futa before him or her by including the teachings of a flexible hardware architecture for ECC/HECC based cryptography. The motivation would have been obvious to try a compact processor like microcontroller 12 that can handle sufficiently large primes stored in registers and processed by internally-stored microcode [Grinchuk, ¶¶0029 and 0035-0038].

Regarding claim 49, the combination of Whelan and Merrill teach claim 26 as described above.
While Whelan teaches generating a parameter for a cryptographic function by operation of one or more data processors, the parameter being generated from the output from the pseudorandom generator. [Whelan, Col 9, lines 35-36: Liveness information]; however, the combination of Whelan and Merrill fail to explicitly teach but Futa teaches wherein generating the parameter for the cryptographic function using the output from the pseudorandom generator comprises generating a constant of an elliptic curve function using the output from the pseudorandom generator wherein the generated parameter for the cryptographic function has a larger size in memory than the compact source code. [See Grinchuk, ¶¶0013, 0020, 0026-0030 and 0038]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Whelan, Merrill, and Futa before him or her by including the teachings of a flexible hardware architecture for ECC/HECC based cryptography. The motivation would have been obvious to try a compact processor like microcontroller 12 that can handle sufficiently large primes stored in registers and processed by internally-stored microcode [Grinchuk, ¶¶0029 and 0035-0038].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Spalka (US 20110150212A1) discloses a computer implemented method for generating a set of identifiers from a private key, computer implemented method and computing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sakinah White Taylor/Examiner, Art Unit 2497